Case 3:19-cv-01183-KAD Docdment20-7 Filed 08/08/19 Page 1 of 1 .

ese) 765-5165 6 LBS | OF 1

SHP WT: 6 LBS
oe nee = DATE: @7 AUG 2019

HOUSTON TX 77084-2584

SHIP UNITED STATES DISTRICT COURT CLERK
TO: STE 214
141 CHURCH ST

CT 064 7-01

Ha F IM
BGT AAR 2

TRACKING #: 1Z Y85 687 @1*

ISH 13.00@N ZZP 450 15.50 07/2019

Sf HORCEGEUNESE/ easieg OPA It ryan ip Lr ti Yitiat ered thy baw epper an muitos UP a aaa preety Li) gee ope ine
scuichinvys utponeee. Ff ampti Meme tet b prea Wel rey yan ero sexton Coogan ce ivan watity ton kprat A Hee
aegpeaticrn. 1 icaamentenay ti manny

ar Synchronizing the world of raeyiiittslie sia

ee"

t
7 a

bh E matin a

 
